Citation Nr: 1204646	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 2000 to February 2001 with the Air National Guard of Oklahoma.  He served initial active duty training from January 1989 to May 1989 with the Army National Guard of Oklahoma and active duty training from December 2002 to April 2003 with the U.S. Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony via videoconference before the undersigned Acting Veterans Law Judge (VLJ) in June 2011.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  A transcript of the hearing, additional evidence and waiver have been associated with the claims file.

The Board acknowledges that the Veteran's claim for service connection for type I diabetes mellitus was previously denied in a decision issued on October 12, 2007.  Subsequent to that decision, however, VA received a service personnel record dated on October 3, 2007 indicating that the Veteran was medically disqualified for continued military duty on account of insulin-dependent diabetes mellitus.  This service department record is "relevant" under 38 C.F.R. § 3.156(c)(1) (2011).  Accordingly, the Board will proceed with reconsideration of the type I diabetes claim on a de novo basis, notwithstanding the earlier unappealed rating decision.  Id. 

The issues of entitlement to service connection for diabetes mellitus, type I and hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for his diabetes mellitus, type I and hypertension on a direct basis as well as on a presumptive basis under 38 C.F.R. § 3.309(a).  The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, the type of service performed by the Veteran during the course of his military career is pertinent to this appeal.

In this case, the Veteran has served multiple types and periods of duty, to include active duty, active duty training (ACDUTRA), inactive duty training (INACDUTRA), and active duty for special work (ADSW).  Notably, service connection can only be granted for injuries incurred or aggravated during periods of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Since hypertension and diabetes mellitus, type I are diseases and not injuries, the Veteran's periods of INACDUTRA are not pertinent to his appeal.  The pertinent types and periods of service include active service from November 2000 to February 2001, initial active duty training from January 1989 to May 1989, and ACDUTRA from December 2002 to April 2003.  He also served other periods of ACDUTRA and ADSW.  Specifically, records show the following dates for active duty, ACDUTRA, and ADSW:

May 11-17, 1997; May 29-June 15, 1997; July 25-August 10, 1997; April 18-19, 1998; April 25-26, 1998; May 9-10, 1998; May 16-17, 1998; May 23-24, 1998; August 10-13, 1998; August 22-23, 1998; September 14-20, 1998; October 30-November 11, 1998; May 22-June 20, 1999; September 8-27, 1999; December 8, 1999-February 5, 2000; February 22-24, 2000; February 28-March 2, 2000; March 5-May 25, 2000; May 30-June 1, 2000; June 5-8, 2000; June 12-15, 2000; June 19-22, 2000; June 26-30, 2000; July 5-7, 2000; July 10-13, 2000; July 15-29, 2000; October 29, 2002-April 30, 2003; May 1-2, 2003; May 5-9, 2003; May 12-16, 2003; May 19-23, 2003; and August 22-September 10, 2005.

The RO is asked to confirm these dates and to identify whether the dates constitute active duty, ACDUTRA, or ADSW for VA compensation purposes.  The RO is also asked to determine if there are any outstanding personnel records and whether there are any active duty, ACDUTRA, and/or ADSW dates not listed herein.

After ensuring that all personnel records have been obtained and all periods of active duty, ACDUTRA, and ADSW, have been identified, the Veteran should be scheduled for a VA examination to determine whether the etiologies of his diabetes mellitus, type I and hypertension are in anyway related to his periods of active duty, ACDUTRA, and/or ADSW, to include onset and aggravation of the disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with further 38 C.F.R. § 3.159(b) notice on his claims and request information as to dates of ACDUTRA and ADSW.

2.  Ensure that all personnel records from the Veteran's National Guard and Reserve service have been obtained.

3.  After verifying the dates of the Veteran's active duty, ACDUTRA, and ADSW, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, type I and hypertension.  The examiner should be provided with the list of verified duty dates, a copy of this remand, and the Veteran's claims file for review, and he or she should indicate review of these items in the examination report.

The examiner is asked to examine the Veteran and indicate whether it is at least as likely as not (50 percent or more) that his diabetes mellitus, type I and hypertension are related to his periods of active duty, ADCUTRA, and/or ADSW.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


